IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2670 Disciplinary Docket No. 3
                                            :
                                            :   Board File No. C1-19-932
JEFFREY S. LISABETH,                        :
                                            :   (Supreme Court of the State of New York,
                                            :   Appellate Division: Second Judicial
                                            :   Department, No. 2017-11266)
                                            :
                                            :   Attorney Registration No. 64188
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 4th day of December, 2019, the Joint Petition for Reciprocal

Discipline is granted, and Jeffrey S. Lisabeth is suspended from the practice of law in this

Commonwealth for a period of two years. Respondent shall comply with all the provisions

of Pa.R.D.E. 217.